Citation Nr: 0604766	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shingles, also 
claimed as herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In November 1999, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

In January 2001 and September 2003, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

During the course of this appeal the issues of entitlement to 
service connection for skin disability, claimed as contact 
dermatitis and folliculitis, and entitlement to service 
connection for residuals of an anal fistula were granted.

It appears that the veteran has submitted evidence with a 
request to reopen a claim for service connection for partial 
loss of the upper mandible due to infection secondary to a 
tooth extraction.  This claim is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  In 
September 2003, the Board remanded this case to schedule the 
veteran for three VA examinations - an audiology examination, 
an ear examination, and a skin examination.

On July 7, 2004, the veteran underwent a VA audiology 
examination.  Testing was terminated as reliable responses 
could not be obtained, and the audiologist (J.R.S., PhD) 
stated that the claim should not be adjudicated based on the 
results.  The audiologist further stated that if another 
examination was arranged, it must be done with the 
understanding that full veteran cooperation was needed for 
reliable and valid results to be obtained.  

A C&P exam detail printed on August 30, 2005, indicates that 
the veteran failed to report for VA ear disease and skin 
examinations on July 7, 2004.  The RO noted this in a 
supplemental statement of the case (SSOC) mailed to the 
veteran in September 2005.  In November 2005, the veteran 
responded that he attended all of his VA examinations on July 
7, 2004, including an examination by J.R.S., PhD and Dr. G.  
Accordingly, the veteran's VA ear disease and skin 
examination reports dated July 7, 2004, must be obtained on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the veteran's 
VA ear disease and skin examination reports 
dated July 7, 2004.  As noted above, the VA 
audiology examination report dated July 7, 
2004 is already associated with the claims 
folder, but the VA ear disease and skin 
examination reports are not.  The veteran 
stated in November 2005 that he reported for 
all of his VA examinations scheduled on July 
7, 2004.  If these examination reports are not 
available, a negative reply is requested.

2.  If the VA ear disease and skin examination 
reports dated July 7, 2004 are not available 
or do not contain adequate responses to the 
specific opinions requested in September 2003, 
the veteran should be rescheduled for 
examination.

The claims file and a copy of this remand must 
be made available to and reviewed by the 
examiners prior to the requested examinations.  
The examiners should indicate in the reports 
that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiners should review the results of any 
testing prior to completion of the reports.  
The examiners must provide comprehensive 
reports including complete rationales for all 
conclusions reached.  

The veteran is hereby notified that it is his 
responsibility to report for the examinations 
and to cooperate in the development of the 
case, and that the consequences of failure to 
report for a VA examination without good cause 
may include denial of the claim.  See 38 § 
3.655 (2005); Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Ear disease

The examiner should specifically review the 
service medical records, a September 1973 
physical examination showing intact tympanic 
membranes and normal hearing, a Report of 
Medical History dated in August 1986 wherein 
the veteran denied hearing loss, an April 1989 
Consultation Sheet noting very mild restricted 
high frequency hearing loss, the December 1998 
ear disease examination report and subsequent 
testing (i.e., electronystagmography (ENG) and 
electrocochleography), and VA audiology 
examination reports dated in July 2002 and 
July 2004.  

The examiner should provide an opinion as to 
the date of onset and etiology of any current 
hearing loss and tinnitus.  



Specifically, the examiner should state 
whether it is as likely as not that any 
current bilateral hearing loss and tinnitus 
had their onset during active service or are 
related to any in-service disease or injury, 
i.e., noise exposure or dental work.  

Skin disease

The examiner is asked to state whether or not 
the veteran currently has shingles or herpes, 
and if so, whether this condition had its 
onset during active service or is related to 
any in-service disease or injury.  

3.  Readjudicate the veteran's claims, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result of 
this remand.  If the decision with respect to 
the claims remains adverse to the veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.   
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations. No inference should 
be drawn regarding the final disposition of these claims as 
a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


